                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    BRENDA SMITH,

               Plaintiff,
                                                         CASE NO.:
    vs.

    OWL, INC.,

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, BRENDA SMITH, (“Plaintiff”), was an employee of Defendant, OWL, INC.

(“OWL” or “Defendant”), and brings this action for unpaid overtime compensation, liquidated

damages, declaratory relief and other relief under the Fair Labor Standards Act, as amended, 29

U.S.C. § 216(b) (the “FLSA”).

                                             INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

          3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).




                                                     1
       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendant to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including

but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief and reasonable attorney’s fees and costs.

       7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

       8.      At all times material hereto, Plaintiff was a resident of Clay County, Florida.

       9.      Defendant, OWL, conducts business in, among others, Clay County, Florida,

therefore venue is proper in the Middle District of Florida, Jacksonville Division, pursuant to 28

U.S.C. § 1391(b)(1) & (c).




                                                 2
                                            PARTIES

       10.     Defendant, OWL, a Florida Profit Corporation, is a transportation company that

offers transportation services to hospitals, residential and commercial locations throughout North

America. See Defendant’s website at https://owlinctransportation.com/about-us/.

       11.     The Plaintiff in this action was employed by Defendant as a driver out of

Defendant’s Jacksonville, Florida location from on or around December 2018 through July 2019.

                                          COVERAGE

       12.     At all material times during the last three years, Defendant was an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       13.     At all material times during the last three years, Defendant was an employer as

defined by 29 U.S.C. § 203(d).

       14.     Based upon information and belief, Defendant has had an annual gross volume of

sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated) during the relevant time period.

       15.     At all times material, Defendant has been an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of Section 203(s)(1) of the FLSA,

in that the company had two or more employees:

               a. Engaged in commerce; or

               b. Engaged in the production of goods for commerce; or

               c. Handling, selling or working on goods or materials that have been moved in

                   or produced for commerce. (i.e. telephones, pens, paper, and/or office

                   supplies).




                                                 3
        16.    Therefore, Defendant is an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

                                 GENERAL ALLEGATIONS

        17.    Defendant, OWL, is a company classified as a transportation company.

        18.    Defendant was an “employer” of Plaintiff within the meaning of the FLSA.

        19.    Plaintiff was an employee of Defendant within the meaning of the FLSA.

        20.    Plaintiff performed driver duties for Defendant.

        21.    Plaintiff worked in this capacity from approximately December 2018 through July

2019.

        22.    Plaintiff earned an hourly rate in exchange for work performed during the last

three (3) years.

        23.    Plaintiff routinely worked in excess of forty (40) hours per week as part of her

regular job duties.

        24.    Despite working more than forty (40) hours per week during one or more

workweeks, Defendant failed to pay Plaintiff overtime compensation at a rate of time and one-

half times her regular rate of pay for all hours worked over forty (40) in a workweek, contrary to

207 (a) of the FLSA.

        25.    Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

        26.    Defendant did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.




                                                 4
       27.     Defendant has acted willfully in failing to pay Plaintiff in accordance with the

law.

       28.     Defendant failed to maintain proper time records as mandated by law.

       29.     Defendant failed to post informational posters as required by law advising its

employees of their rights under the FLSA.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       30.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-29 above.

       31.     Plaintiff was entitled to be paid time and one-half of her regular rate of pay for

each hour worked in excess of forty (40) per workweek.

       32.     During the relevant time period (last three years) during her employment with

Defendant, Plaintiff worked overtime hours, but was not paid time and one-half compensation

for same during one or more workweeks.

       33.     Defendant had knowledge of the overtime hours worked by Plaintiff.

       34.     Defendant was aware of laws which required employees to be paid at time and

one half their regular rate of pay for hours worked over forty (40) within a workweek.

       35.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one-half of her regular rate of pay for each hour worked in excess of forty

(40) per workweek in one or more workweeks, Plaintiff has suffered damages, plus incurring

reasonable attorneys’ fees and costs.

       36.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.




                                                5
